Citation Nr: 0118812	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-13 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation for post-traumatic stress 
disorder (PTSD) under the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1974 to May 1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included the issue of 
entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches.  However, an October 
1997 hearing officer's decision increased the evaluation to 
50 percent, which is the maximum available scheduler rating 
for this disability under the applicable rating criteria.  
The Board also notes that the October 1997 hearing officer's 
decision indicates that the "veteran has specified that this 
decision does satisfy her appeal concerning the migraine 
headaches," and the record does not reflect any disagreement 
from the veteran or her representative with this statement.  
The Board further notes that statements addressing the claim 
on appeal filed by the veteran's service representative in 
November 2000 and April 2001 do not include any reference to 
the issue of entitlement to an even higher rating for 
service-connected migraine headaches.  

In addition, the record reflects that at the beginning of the 
veteran's hearing before a Member of the Board in May 2001, 
the parties acknowledged that the only issue on appeal was 
entitlement to compensation for PTSD under 38 U.S.C.A. 
§ 1151, and while the veteran appeared to make statements 
inconsistent with that position at the conclusion of her 
hearing, upon further questioning, it was apparent that the 
veteran was not disputing that the 50 percent rating for 
migraine headaches had satisfied her appeal and that her 
appeal for a further increase had thereby been withdrawn, but 
rather that she was dissatisfied with the decision that had 
denied service connection for fibromyalgia.  

As for the veteran's apparent disagreement with the July 1998 
rating decision's denial of service connection for 
fibromyalgia, even if the Board were to construe the 
transcript of the May 2001 hearing as a notice of 
disagreement with that decision, it would not be timely, and 
is thus insufficient to confer the Board's jurisdiction over 
this claim.

Finally, the Board observes that the veteran originally 
sought compensation for PTSD on the basis that it was a 
service-connected disorder and not under 38 U.S.C.A. § 1151.  
Thereafter, however, following the denial of the claim for 
service connection for PTSD in September 1996, while the 
veteran voiced disagreement with this decision, she did so on 
the sole basis that "PTSD should be service connected under 
38 U.S.C. §  1151."  In addition, while the RO continued to 
include consideration of entitlement to service connection on 
a traditional basis in its March 1997 supplemental statement 
of the case, the veteran's April 1997 substantive appeal 
requested compensation for PTSD as a result of an alleged 
assault in a Department of Veterans Affairs (VA) hospital and 
not as a service-connected disability, and neither the 
veteran nor her representative subsequently asserted 
entitlement to compensation on this basis.  Consequently, the 
Board finds that the sole issue for current appellate 
consideration is entitlement to compensation for PTSD under 
the provisions of 38 U.S.C.A. § 1151.


FINDING OF FACT

The veteran has claimed PTSD as a result of an intervening 
cause during hospitalization at a VA facility, rather than as 
a result of treatment or an examination rendered by the VA.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151, 7104(c) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board first notes that as the Board has 
found that the veteran's claim is subject to denial as a 
matter of law, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA), is not applicable, and there is 
therefore no reason to examine whether this matter has been 
adequately developed under the VCAA.

The record reflects private medical evidence of a diagnosis 
of PTSD.  In addition, a private progress note dated in July 
1993 indicates that the veteran was exposed to a rather 
violent near rape incident nearly two years earlier, and that 
it "seemed clear that the client suffers from PTSD due to 
the incident and others of a similar nature she has 
experienced."  In addition, earlier VA treatment records 
from the VA outpatient treatment clinic in Lubbock, Texas, 
dated in 1992, reflect that in February 1992, the veteran was 
noted to have been discharged from the Albuquerque, New 
Mexico VA Medical Center (VAMC) on February 6, 1992, and that 
during this admission, the veteran reported being involved as 
the victim of an assault by a patient prior to discharge.  
She further reported that she had developed a level of trust 
of this patient for whom most people (due to his anti-social 
personality and criminal history) would shy away from.  

In her subsequent statements and testimony, the veteran 
provided additional details regarding an initial verbal 
confrontation with her assailant at the Albuquerque VAMC on a 
Friday followed by physical confrontation two days later at 
the same facility.  She further provided the name of her 
assailant and noted that others at the facility were 
apparently assaulted during the process of his apprehension, 
and that he was ultimately successfully prosecuted for his 
actions.

In general, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service- 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For 
claims filed prior to October 1, 1997 (such as the instant 
claim), a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  

However, under 38 U.S.C.A. § 7104(c), the Board is bound in 
its decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  In this regard, 
the Board observes that, in VAOPGCPREC 1-99 (Feb. 16, 1999), 
the VA General Counsel determined that 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) authorizes compensation only for 
disability resulting from the treatment or examination itself 
at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort; remedies for such acts are beyond the scope of section 
1151.  See also Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).

In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim should be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  Since the veteran seeks 
compensation under 38 U.S.C.A. § 1151 for PTSD incurred as a 
result of an intervening cause during a VA hospitalization, 
and not as a result of treatment or an examination rendered 
by the VA, her claim, which is without legal merit, must be 
denied.



ORDER

Compensation for PTSD under 38 U.S.C.A. § 1151 is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


